Appeal, by permission of a Justice of the Appellate Division of the Supreme Court in the Fourth Judicial Department, from an order of the Onondaga County Court (William D. Walsh, J.), entered July 21, 2008. The order denied defendant’s motion pursuant to CPL 440.10 to vacate the judgment convicting defendant of attempted aggravated murder (three counts).
It is hereby ordered that the order so appealed from is unanimously affirmed.
Same memorandum as in People v Jamison (71 AD3d 1435 [2010]). Present—Centra, J.P., Fahey, Peradotto, Carni and Lindley, JJ.